               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


RICHARD LEE H.,1                        6:18-cv-02144-BR

          Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.

KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
MICHAEL S. HOWARD
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2539

               Attorneys for Defendant


BROWN, Senior Judge.

        Plaintiff Richard Lee H. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.

        For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                           ADMINISTRATIVE HISTORY

        Plaintiff filed an application for DIB on March 31, 2015,

alleging a disability onset date of May 13, 2012.       Tr. 220.1    The

application was denied initially and on reconsideration.        An

Administrative Law Judge (ALJ) held a hearing on September 14,

2017.       Tr. 35-74.   At the hearing Plaintiff amended his


        1
       Citations to the official transcript of record filed by
the Commissioner on May 29, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
disability onset date to January 24, 2015.      Tr. 39.   Plaintiff

was represented at the hearing.     Plaintiff and a vocational

expert (VE) testified.

     The ALJ issued a decision on December 1, 2017, in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 13-34.   Pursuant to 20 C.F.R. § 404.984(d),

that decision became the final decision of the Commissioner on

October 11, 2018, when the Appeals Council denied Plaintiff's

request for review.     Tr. 1-6.   See Sims v. Apfel, 530 U.S. 103,

106-07 (2000).



                              BACKGROUND

     Plaintiff was born on June 8, 1971, and was 46 years old at

the time of the hearing.    Tr. 220.    Plaintiff completed high

school.    Tr. 41.   Plaintiff has past relevant work experience as

an auto-body helper and transportation equipment/autobody

painter.   Tr. 28.

     Plaintiff alleges disability due to a “pinched nerve at C6-

C7,” chronic nerve damage, “right arm problems,” and “breathing

problems.”   Tr. 113.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.     See Tr. 19-20, 26-28.


3 - OPINION AND ORDER
                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."       42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.          42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."       Id. (citing Valentine,

574 F.3d at 690).


4 - OPINION AND ORDER
     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.       Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.   Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

5 - OPINION AND ORDER
Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.       20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.        “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.     20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his January 24, 2015, alleged

onset date. Tr. 19.

     At Step Two the ALJ found Plaintiff has the severe

impairments of morbid obesity, “multilevel cervical degenerative


7 - OPINION AND ORDER
disc disease with uncovertebral joint hypertrophy at C6-7,” a

“history of right shoulder strain,” chronic pain syndrome, and

“mild multilevel lumbar degenerative disc disease.”   Tr. 19.   The

ALJ found Plaintiff’s mental impairments of “a history of

depression - opioid dependence, and cannabis dependence” are

nonsevere.   Tr. 21.   The ALJ found Plaintiff’s physical issues of

“migraine headaches, hypertension, hyperlipodemia, opioid

dependence, cannabis dependence, and history of depression” are

not impairments.   Tr. 20.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.   Tr. 22.   The ALJ found

Plaintiff has the RFC to perform light work with the following

limitations:   Plaintiff can sit for six hours in an eight-hour

workday; can stand and/or walk for six hours in an eight-hour

workday; can frequently lift and/or carry 10 pounds; can

occasionally balance, stoop, kneel, crouch, crawl, reach overhead

with his right upper extremity, lift and/or carry 20 pounds, and

climb ramps, stairs, ropes, or scaffolds; and can never perform

work that has “exposure to workplace hazards, such as working

around hazardous machinery or unprotected heights.”   Tr. 23-24.

     At Step Four the ALJ found Plaintiff cannot perform his past

relevant work.   Tr. 28.


8 - OPINION AND ORDER
        At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.       Accordingly, the ALJ

concluded Plaintiff is not disabled.       Tr. 29.



                              DISCUSSION

        Plaintiff contends the ALJ erred when he (1) improperly

partially rejected the opinion of treating physician Travis

Buzzard, M.D., and (2) failed to include all of Plaintiff’s

limitations in his evaluation of Plaintiff’s ability to perform

work.

I.      The ALJ did not err when he partially rejected Dr. Buzzard’s
        opinion.

        Plaintiff asserts the ALJ erred when he partially rejected

the opinion of Dr. Buzzard, Plaintiff’s treating physician.

        An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."     Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.       Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).



9 - OPINION AND ORDER
     On August 17, 2017, Dr. Buzzard completed a disability form

in which he opined Plaintiff can lift and/or carry less than 10

pounds frequently; lift and/or carry 10 pounds occasionally; can

stand and/or walk three hours in an eight-hour workday; can sit

six hours in an eight-hour workday; can occasionally balance,

stoop, kneel, crouch, reach overhead, and reach at shoulder

height; and can never crawl or climb.   Tr. 1114-15.   Dr. Buzzard

stated Plaintiff needed a cane to ambulate “all of the time.”

Tr. 1115.   Dr. Buzzard estimated “the percentage of a standard

workweek . . . that [Plaintiff’s] attention and concentration

would be impaired to such a degree that he could not be expected

to perform even simple work tasks” was “negligible.”   Tr. 1116.

Nevertheless, Dr. Buzzard stated he would “expect [Plaintiff] to

miss 16 hours . . . or more per month from even a simple, routine

job because of his impairments, symptoms, or medications and

their side effects.”   Tr. 1116.   Specifically, Dr. Buzzard noted

Plaintiff’s “significant pain flair[s] would require time off.”

Tr. 1116.

     The ALJ noted the various limitations set out by Dr. Buzzard

including his opinion that Plaintiff’s “subjective pain flares

would result in absences for at least two or more workdays per

month.”   Tr. 27.   The ALJ found Dr. Buzzard’s

            opinions regarding [Plaintiff’s] sedentary
            exertional level, standing and walking
            limitations, sitting at one time limitations,
            frequent fine or gross manipulations, and reaching

10 - OPINION AND ORDER
             at shoulder height are not consistent with or
             supported by the longitudinal evidence of record,
             including Dr. Buzzard's own examination notes,
             and are given little weight. . . . However,
             Dr. Buzzard's remaining opinions are consistent
             with and supported by the longitudinal record,
             including the evidence received at the hearing
             level.

Tr. 27.    The ALJ noted Dr. Buzzard saw Plaintiff “on only three

to six month[] intervals” from January 2015 through August 2017

for a total of only seven visits before Dr. Buzzard offered his

opinion.     See 20 C.F.R. § 404.1527(c)(2)(i)(“Generally, the

longer a treating source has treated you and the more times you

have been seen by a treating source, the more weight we will give

to the source’s medical opinion.”).

     The ALJ also noted examining physician Derek Leinenbach

stated in October 2015 that Plaintiff was able to walk and to get

on and off the examination table without assistance.    Tr. 961.

Dr. Leinenbach noted Plaintiff “takes slow and deliberate steps,

which seem exaggerated and out of proportion to his exam.    Tandem

gait is steady.    [Plaintiff] can walk on heels and toes . . .

[and] squat without assistance.”    Tr. 961.   Ultimately,

Dr. Leinenbach concluded Plaintiff can stand, walk, and sit

“without limitation”; can lift/carry 20 pounds occasionally and

10 pounds frequently”; cannot crawl or climb ladders or

scaffolding; and can reach occasionally with his right upper

extremity.    Tr. 962.

     In addition, an August 2016 MRI of Plaintiff’s cervical

11 - OPINION AND ORDER
spine showed there were not any abnormalities at C2-C3 or C7-T1,

a “minimal generalized disc bulge” without root compromise at C4-

C5, a “generalized disc bulge” with “moderate foraminal narrowing

without definite nerve root compromise” at C5-C6, and a “mild

generalized disc bulge” that “causes severe bilateral foraminal

narrowing and probable nerve root compromise” at C6-C7.   An

August 2016 x-ray of Plaintiff’s lumbar spine showed degenerative

disc disease “is present and is worse at the level of L2-L3.”

Tr. 1026.   A December 2016 x-ray of Plaintiff’s lumbar spine

reflected “mild degenerative disc disease at L2-3, L3-4, and L4-5

with anterior osteophytes and minimal decreased vertical height

of the intervertebral disc.”   Tr. 1027.

      On this record the Court concludes the ALJ did not err when

he partially rejected Dr. Buzzard’s opinion because the ALJ

provided specific and legitimate reasons for doing so based on

substantial evidence in the record.

II.   The ALJ erred when he failed to include all of Plaintiff’s
      limitations in his evaluation of Plaintiff’s ability to
      perform work.

      Plaintiff asserts the ALE erred when he failed to include

all of Plaintiff’s limitations in his evaluation of Plaintiff’s

ability to perform work.   Specifically, Plaintiff asserts the ALJ

erred when he failed to consider Dr. Buzzard’s opinion that

Plaintiff would miss more than two days of work per month due to

his impairments.


12 - OPINION AND ORDER
     As noted, Dr. Buzzard concluded, among other things, that he

would “expect [Plaintiff] to miss 16 hours . . . or more per

month from even a simple, routine job because of his impairments,

symptoms, or medications and their side effects.”   Tr. 1116.

     Although the ALJ specifically noted the various limitations

set out by Dr. Buzzard, including his opinion that Plaintiff’s

“subjective pain flares would result in absences for at least two

or more workdays per month,” the ALJ also found Dr. Buzzard’s

          opinions regarding [Plaintiff’s] sedentary
          exertional level, standing and walking
          limitations, sitting at one time limitations,
          frequent fine or gross manipulations, and reaching
          at shoulder height are not consistent with or
          supported by the longitudinal evidence of record,
          including Dr. Buzzard's own examination notes,
          and are given little weight. . . . However,
          Dr. Buzzard's remaining opinions are consistent
          with and supported by the longitudinal record,
          including the evidence received at the hearing
          level. . . . [and] are given great weight.”

Tr. 27 (emphasis added).   One of Dr. Buzzard’s “remaining

opinions” was that Defendant would be absent from work two or

more days per month.   At the hearing the VE testified an

individual who missed 16 hours of work per month could not

maintain employment.   Tr. 73.

     As noted, Plaintiff asserts the ALJ erred when he credited

Dr. Buzzard’s opinion regarding Plaintiff missing work and,

nevertheless, concluded Plaintiff could perform work that exists

in the national economy.   Defendant, in turn, asserts the Court

may infer the ALJ rejected Dr. Buzzard’s opinion as to Plaintiff

13 - OPINION AND ORDER
missing two work days per month.   The ALJ, however, specifically

referred to the part of Dr. Buzzard’s opinion in which he stated

Plaintiff would miss two or more work days per month; the ALJ

specifically pointed out that he adopted the “remaining”

portions of Dr. Buzzard’s opinion, which included the missing

work days; and the ALJ specifically enumerated those portions of

Dr. Buzzard’s opinion that he rejected.   Thus, the Court cannot

reconcile the ALJ’s adoption of the “missing work-day” part of

Dr. Buzzard’s opinion with the VE’s testimony and the ALJ’s

ultimate conclusion that Plaintiff can perform other work in the

national economy.

     Accordingly, the Court concludes the ALJ erred to the extent

that he adopted Dr. Buzzard’s opinion that Plaintiff would miss

two or more work days per month and still concluded Plaintiff

could perform other work that exists in the national economy.



                             REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Id. at 1179.   The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would


14 - OPINION AND ORDER
serve no useful purpose."    Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.    Id. at 1178 n.2.

      On this record the Court concludes further proceedings are

necessary because it is unclear from this record whether the ALJ

intended to adopt Dr. Buzzard’s opinion regarding Plaintiff

missing two or more work days per month or whether the ALJ

concluded Plaintiff could perform work that exists in the

national economy in spite of missing two or more work days per

month.   Thus, the Court concludes a remand for further

proceedings consistent with this Opinion and Order is required to

permit the ALJ to resolve the ambiguity in his decision.



                              CONCLUSION

15 - OPINION AND ORDER
     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 9th day of December, 2019.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




16 - OPINION AND ORDER
